DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6, 9, 11, and 13-14 are amended.  Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered and are partially persuasive.
Regarding the rejections of claims 1-16 under §112(b), noted on page 6 of Applicant’s response, the amendments to claims 1-2, 6, 9, 11, and 13-14 overcome the rejections, which are withdrawn.
Regarding the rejections of claims 1-16 under §103, Applicant’s arguments on pages 7-9 are unpersuasive for the following reasons.
On page 7 of the response, Applicant contends that controller 71 disclosed by Discenzo ‘549 is a mere control loop, which is downwards to the programming sequence and just guarantees respect of a setpoint of which there is no indication of how the setpoint is provided.   Discenzo ‘549 does not appear to limit the function of the controller to programming that only performs implementation of the setpoint.  Furthermore, and as further clarified in the current grounds of rejection, the Examiner respectfully disagrees with Applicant’s contention on page 7 that Discenzo ‘549 does not teach generating a program sequence.  As noted in the current grounds of rejection, the programmed controller that controls movement of the machine tool requires by necessity that the programming sequence has been generated.  
The Examiner acknowledges that, as contended on page 7 of the response, Discenzo ‘549 does not expressly disclose “said programming sequence comprising instructions that apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators.”  However, the Examiner respectfully disagrees with the assertion on page 7 that Discenzo ‘549 fails to disclose “controlling the movement of the axes of said machine tool by means of a control chain supplying a trajectory of movement for actuation of the one or more axes of said machine tool according to said programming sequence.”  As depicted in FIG. 2, and explained in col. 8 line 60 through col. 9 line 12, Discenzo ‘549 teaches one or more control chains comprising any combination of the components within control system 18 and/or motor 16 that control movement of the motor and/or the pump according to a programming sequence (col. 11 lines 6-9).
On page 8 of the response, Applicant contends that Discenzo ‘296 does not disclose “said programing sequence comprising instructions that apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators.”  In support, Applicant asserts that “… Discenzo ‘296 refers to a control which is however a closed loop control with a set point.  Therefore, exciting a condition, as referred above, happens at the loop level, in any case downstream any possible generation of the programming sequence (which however seems not disclosed in Discenzo ‘296 as well).”  The Examiner notes that Discenzo ‘296 teaches a method in which a machine is stimulated to enhance diagnostics and in which the stimulation may include widely-known impulse-type stimulation to ascertain machine response and that such stimulation is implemented by the machine control/actuation components (Discenzo ‘296 col. 8 line 66 through col. 9 line 10) that as disclosed in col. 11 lines 27-44 may be program controlled (Examiner notes that Discenzo ‘549 is relied on in the rejections as teaching a programmed controller).  Therefore, at least in combination Discenzo ‘549 and Discenzo ‘296 teach “said programing sequence comprising instructions that apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators.”  Regarding the “exciting a condition” occurring downstream of any possible generation of the programming sequence, the Examiner acknowledges that the programming squence must be generated prior to execution of the program that induces, potentially based in part on input data such as a setpoint, the impulse condition.
On pages 8-9 of the response, Applicant addresses potential non-obvious differences between Applicant’s invention and the prior art.  Applicant asserts “… the difference of the applicant’s invention in claim 1 is that a pulse stimulus is written in the programming sequence, then a trajectory containing the motion of the tool and the stimulus is obtain from the programming sequence, e.g., by interpolation, then it is passed to the driving of the actuators, which in a control chain is where the loop controls are positioned, so that actuators of the relevant axes are actuated with the stimulus within the trajectory.   The Examiner notes that some of the foregoing features including relationships between features are not recited in the claims.
Applicant further describes the stimulus passing through a complete control chain starting from the programming processor and that multiple different computers may be required, one for programming and “real-time” computers to effectuate what has been programmed.  The Examiner submits that the programming step, regardless of processing platform, is implicitly disclosed by the teaching in both Discenzo ‘549 and ‘296 of programmatically controlled controllers.  
On page 9 of the response, Applicant describes potential features and asserted benefits of the invention that Applicant contends could not be arrived at by the combination of Discenzo ‘549 and ‘296.  However, these features do not appear to be included in the claim language.

Claim Objections
Claim 2 is objected to because of the following informalities:  
A conjunction, “and” or “or,” should be inserted following “machine tool;” in line 3 of claim 2.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US 7,539,549), Discenzo ‘549, as provided by Applicant, in view of Discenzo (US 7,301,296), Discenzo ‘296.

As to claim 1, Discenzo ‘549 teaches “[a] method of diagnosis of operation (col. 7 lines 45-47; Abstract) of a machine tool  comprising one or more axes (FIG. 2 depicting multi-axes machines including pump 14 and motor 16; col. 3, lines 23-32) moved by one or more actuators (FIG. 2 motor drive 60 actuates motor 16 and motor 16 actuates pump 14) and at least one sensor coupled to said machine tool (FIG. 2 vibration sensor 37 coupled to pump 14), said method comprising operations of: 
generating a programming sequence of movement of the one or more axes of said machine tool (col. 8 line 60 through col. 9 line 12, control system 18 operates system 12 including pump 14 and motor 16 based on setpoint and process variables; col. 11 line 6-9 disclosing that controller is programmed (i.e., operates based on a program sequence).  The Examiner notes that a program sequence that controls movement of the machine tool requires by necessity and therefore implicitly discloses that the programming sequence has been generated.); 
controlling the movement of the axes of said machine tool by means of a control chain supplying a trajectory of movement for actuation of the one or more axes of said machine tool (FIG. 2 control system 18) according to said programming sequence (col. 8, line 60 through col. 9, line 12, control system 18 operates system 12 including pump 14 and motor 16 based on setpoint and process variables); 
receiving a read-out signal of said at least one sensor coupled to said machine tool (FIG. 2 sensors 37 and 48 provide output to diagnostics and control system 66; col. 9 lines 47-52; col. 10 lines 4-8); and 
processing said read-out signal of said at least one sensor coupled to said machine tool (col. 11, lines 23-34 diagnostics system 70 generates diagnostics data based on sensor inputs),”  
“said method being characterized in that: 
said operation of processing said read-out signal comprises an artificial- neural-network processing via one or more artificial neural networks configured for analysing operating profiles, in particular one or more signals indicative of the status of the machine tool, in said read-out signal (col. 11 lines 23-34, diagnostics system 70, which may include a neural network, generates diagnostics data based on sensor signals).”
While Discenzo ‘549 teaches method of diagnosis that is broadly applicable to a variety of machines (col. 8, lines 38-44), Discenzo does not explicitly list a “machine tool” as category for which the method is performed.  However, in view of broad applicability of the diagnosis method of Discenzo ‘549 to a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the method of Discenzo ‘549 with/to a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).
Discenzo ‘549 teaches monitoring program controlled actuators during operations and does not exclude any operational phases, such as starting or stopping, but does not explicitly teach that the “programming sequence comprising instructions that apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators” and therefore also does not explicitly teach “said operation of processing said read-out signal comprising processing a response of said machine tool to said at least one single impulsive variation.”
Discenzo ‘296 teaches a diagnostics method that integrates control algorithms with diagnostics algorithms to optimize the performance of both diagnostics and control (col. 2, lines 43-55) and that includes a “programming sequence comprising instructions that are apt to apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators, said operation of processing said read-out signal comprising processing a response of said machine tool to said at least one single impulsive variation (col. 8 line 63 through col. 9, line 13; col. 5 lines 13-19 control module 24 controls motion of machine).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Discenzo ‘296 teaching of using special actuator control stimulus in the programming sequence to apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators and processing a response of the machine tool thereto to the diagnostic method of Discenzo ‘549 in which such impulse variation responses such as may occur incidentally during normal operation (e.g., start or stop of pump 14 and/or motor 16) are sensed and processed.  The motivation would have been to use the controller programming to leverage the native control system to improve the comprehensiveness of diagnostics by providing specialized sensor outputs as disclosed by Discenzo ‘296.

As to claim 2, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises at least one of: 
generating a reference read-out signal identifying said-3-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedmachine tool;
comparing said read-out signal with a reference read-out signal (Discenzo ‘549: col. 14, lines 3-21 space vector from sensor signal compared with reference space vector).”

As to claim 4, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said operation of processing a response of said machine tool to said at least one single impulsive variation comprises generating a read-out signal in the frequency domain (Discenzo ‘549: col. 11, lines 23-29 diagnostics system 70 may combine neural network and FFT processing to sensor data).”

As to claim 5, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises selecting, according to a set of types of anomalous operation, at least one of the following: 
one or more portions of said read-out signal in the frequency domain, said one or more portions being comprised in one or more frequency ranges; and 
one or more neural networks of said one or more artificial neural networks configured for analysing said operating profiles in said read-out signal (Discenzo ‘549: col. 11, lines 10-29 diagnostics system may include a neural network and is configured based on operating profiles (e.g., failures, faults) reflected by sensor signals).” 

As to claim 6, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises at least one of the following: 
applying replicas of at least one single impulsive variation of a kinematic quantity that regards one or more actuators at time intervals; and 
using one or more of said analysed operating profiles in said read-out signal that are collected during said processing for configuring or reconfiguring said artificial neural networks for the analysis of further operating profiles in said read-out signal (Discenzo ‘549: col. 4 lines 33-47 ANNs trained using fault signature data; col. 16 lines 34-38, training may be performed on-line and/or off-line).”

As to claim 7, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according claim 1, wherein said operating profiles comprise at least one set of types of anomalous operation, said set of types of anomalous operation comprising types of anomalous operation of at least one kind from among the following: mechanical, electrical or electronic, and computer operation (Discenzo ‘549: col. 11 line 61 through col. 12 line 10, sensor signals may be vibration signals indicating anomalous electro-mechanical operation of motor and pump components).”  

 As to claim 8, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1,” but does not explicitly teach “wherein said impulsive variation is comprised in a machining-programming sequence.”
As explained in the grounds for rejecting claim 1, in view of broad applicability of the diagnosis method of Discenzo ‘549 to a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the method of Discenzo ‘549 with/to a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).  Since application of a machine tool requires instructions for that tool, it would consequently have been obvious to one of ordinary skill in the art before the effective filing date to having utilized “a machining-programming sequence” in which the impulse variation is included.

As to claim 10, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said read-out signal comprises a read-out signal of acceleration along one or more axes (Discenzo ‘549:  col. 9 lines 45-52, sensor signals may include vibration/accelerometer signals).”

As to claim 13, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[a] machine tool, comprising: 
one or more axes moved by one or more actuators (Discenzo ‘549: FIG. 2 depicting multi-axes machines including pump 14 and motor 16 with motor drive 60 actuating motor 16 and motor 16 actuating pump 14); 
at least one sensor coupled to said machine tool (Discenzo ‘549: FIG. 2 vibration sensor 37 coupled to pump 14); and 
a processing module, comprising at least one numerical control unit, coupled to said one or more actuators in said machine tool and to said at least one sensor (Discenzo ‘549: FIG. 2 control system 18 coupled to motor drive 60, motor 16 and vibration sensor 37), said machine tool being wherein said processing module is configured to perform the operations of the method according to claim 1 (Discenzo ‘549: FIG. 2 control system 18).”
While the combination of Discenzo ‘549 and Discenzo ‘296 teaches method of diagnosis that is broadly applicable and may be performed with a variety of machines (Discenzo: ‘549: col. 8, lines 38-44), the combination of Discenzo ‘549 and Discenzo ‘296 does not explicitly list a “machine tool” as category for performing the method.  However, in view of broad applicability of the diagnosis method of Discenzo ‘549 to/by a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented the method taught by the combination of Discenzo ‘549 and Discenzo ‘296 with a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).

As to claim 14, the combination of Discenzo ‘549 and Discenzo ‘296 teaches or otherwise renders obvious “[t]he machine tool according to claim 13, wherein said at least one sensor coupled to said machine tool comprises one or more of the following: 
a triaxial accelerometer (Discenzo ‘549: col. 9 lines 47-52); 
an encoder (Discenzo ‘549: col. 24 lines 13-16, disclosing that sensing may include encoding); and 
a proximity sensor, preferably of a capacitive type, coupled to an end effector of said machine tool.”

As to claim 15, the combination of Discenzo ‘549 and Discenzo ‘296 teaches or otherwise renders obvious “[t]he machine tool according to claim 13,” but does not explicitly teach “a laser machine tool.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented the method using a “machine tool” as explained in the grounds for rejecting claims 1 and 13.  Applicant’s specification does not disclose any manner in which the method or the structure that implements the method is significantly modified by the use of a “laser machine tool” as a particular type of machine tool.  Therefore, it appears that the machine tool that implements the method being a laser machine tool is an ordinary application design choice that would have been readily available to one of ordinary skill in the art before the effective filing date.

As to claim 16, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “executing the operations of the method according to claim 1,” including “[a] computer program product loadable into the memory of at least one processing module and including software code portions for executing the operations of the method according to claim 1 (Discenzo ‘549: FIG. 2 control system 18 including diagnostics and control system 66; col. 11, lines 6-9), when the product is run on at least one processing module (Discenzo ‘549: FIG. 2 control system 18 including diagnostics and control system 66).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549 and Discenzo ‘296 as applied to claims 1 and 2 above, and further in view of Hosek (US 2014/0201571 A1).

As to claim 3, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 2,” and teaches the comparison as including determining a difference between the read-out signal (space vector from sensor signals) and reference read-out signal (reference space vector), but does not expressly teach “wherein comparing said read-out signal with said reference read-out signal comprises providing a signal indicating the absolute value of the differences between said read-out signal and said reference read-out signal.”
Hosek teaches a diagnostic method including “wherein comparing said read-out signal with said reference read-out signal comprises providing a signal indicating the absolute value of the differences between said read-out signal and said reference read-out signal ([0199] torque residual is a measure of the difference between actual motor torque and a baseline estimate and the integral of the absolute value of the residual over a sequence is a useful indicator of robot health).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hosek’s teaching of determining an absolute value of the differences between the read-out signal and the reference read-out signal with the diagnostic method disclosed by the combination of Discenzo ‘549 and Discenzo ‘296.  The motivation would have been to determine a distance-from-zero differentiation value that is useful in specific applications machine health diagnostics applications such as robotics as disclosed by Hosek.

As to claim 11, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said read-out signal comprises a position read-out signal of said sensor (Discenzo ‘296: col. 10 lines 26-31).”
While Discenzo ‘296 teaches a position sensor that is utilized for outputting a position-dependent signal, neither Discenzo ‘549 nor Discenzo ‘296 explicitly teach a position read-out signal of said sensor along one or more axes.
Hosek teaches a diagnostic method in which measurable signals for a robotized manufacturing tool may include a position signal along one or more axes ([0102], [0105], and [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hosek’s teach of using axes-centric position measurement with the method disclosed by Discenzo ‘549 as modified by Discenzo ‘296 such that at least one of the sensors outputs a position read-out signal along one or more axes.  Such a combination would have amounted to combining known elements (Discenzo ‘549 disclosed position sensing and Hosek’s disclosed using of axis related position signal output) in known way to achieve the predictable result of the combined method providing axis-related machine tool information useful for evaluating machine behavior as disclosed by Hosek.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549 and Discenzo ‘296 as applied to claim 1 above, and further in view of Ottesen (US 2003/0039047 A1).

As to claim 9, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1,” including teaching by Discenzo ‘296 of the programming sequence including an impulse.  However, the combination of Discenzo ‘549 and Discenzo ‘296 does not expressly disclose that the impulse may be a result of “wherein said controlling of the movement of the axes of said machine tool according to said programming sequence comprises a stop with high deceleration of one or more axes.”
Ottesen discloses a spindle controller (e.g., FIG. 2, spindle controller 201) that may implement diagnostics functions ([0032]), and the operation of which includes controlling of the movement of the axes of a machine (e.g., spindle motor 209) according to said programming sequence comprising “a stop with high deceleration of one or more axes ([0062] deceleration is shorter than acceleration because deceleration force aided by back emf of the actuator motor).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Ottesen’s teaching of rapid spindle motor deceleration with the combined diagnostic method of Discenzo ‘549 as modified by Discenzo ‘296 such that machine deceleration (e.g., deceleration of an actuator motor) is utilized as the controller generated impulsive variation of a kinematic quantity of one of the actuators.  Rapid deceleration is a known feature of servo motors as disclosed by Ottesen and therefore would have been a readily available design choice among kinematic quantities (acceleration/deceleration) of an actuator to one of ordinary skill particularly in view of Ottesen’s disclosure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549, Discenzo ‘296, and Ottesen as applied to claim 9 above, and further in view of Ikeda (EP 1927830 A2), as provided by Applicant.

As to claim 12, the combination of Discenzo ‘549, Discenzo ‘296, and Ottesen teaches “[t]he method according to claim 9,” but does not expressly disclose “wherein: 
said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop; and 
said read-out signal comprises a read-out signal of distance of said sensor from said working surface.”
Ikeda teaches,
“said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop ([0007]  machine tool relative position to workpiece significant factor for detecting anomalies; and [0010] sensor attached to machine tool); and 
said read-out signal comprises a read-out signal of distance of said sensor from said working surface ([0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Ikeda’s teachings including operatively moving a machine tool to bring an attached sensor in proximity to a working surface and sensing the distance of the sensor from the workpiece to the method disclosed by the combination of Discenzo ‘549, Discenzo ‘296, and Ottesen such that said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop and said read-out signal comprises a read-out signal of distance of said sensor from said working surface.  The motivation would have been to apply the diagnostic techniques in which neural network diagnostics that includes impulse response processing is advantageously applied to a machine tool context in which relative position between the machine tool/sensor and the workpiece is significant in terms of evaluating self-induced anomalies as disclosed by Ikeda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863